Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/489,518 SAFETY SCREW ASSEMBLY AND OPERATING KEY THEREOF filed on 8/28/2019.  Claims 1-11 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the smaller-diameter part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 2002/0029596 to Tallarico.
	With regards to claim 1, the publication to Tallarico discloses an device having a screw (1) formed of a body (2) and a head (3, 6), being movable between a first position where it is rotationally integral with the body and a second position where it is freely rotatable, the head having, on one face  an opening (12) or a relief, the shape of which matches a relief or an imprint formed on part of the operating key (14), wherein one end of the body of the screw comprises a first part (3) called the stator, and a second rotationally movable part (11), called the rotor, with the head of the screw defining a housing element for receiving the rotor, and in that the assembly comprises a transitionally movable securing component (5, 10), the component being movable between a first securing position, called the loose position, in which the head is freely rotatable and the rotor and the stator are rotationally integral, and a second position, called the locked position, in which at least the head and the stator are rotationally integral, and in that the key has at least one component (16, 12’} for setting the rotor into rotation. (See 0032).
	With regards to claim 11, Tallarico teaches wherein the operating key (14) comprises the component of which there is at least one, for setting the rotor into rotation, fitted with at least one magnet (16, 5) whose polarity is complementary to the magnet, of which there is at least one, housed in the rotor.


Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 2, the prior art does no teach wherein the stator comprises two cylindrical parts with a circular base, a smaller-diameter part having a bottom with at least two wells farming housing elements receiving translationally movable pistons in a direction parallel to the longitudinal axis of the body.
With regards to claim 5, the prior art does not teach wherein the securing component is a flat ring fitted with at least one tab (38) extending outwards and coplanar with the solid part of the ring.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        7/5/22